Electronically Filed
                                                       Supreme Court
                                                       SCAD-12-0000667
                                                       01-MAR-2013
                                                       02:32 PM



                         SCAD-12-0000667

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                GREGORY T. HIGHNOTE, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 09-029-8752)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On September 24, 2012, this court suspended Respondent
Gregory Highnote from the practice of law in the jurisdiction of
Hawai#i for thirty days, effective thirty days after the date of
entry of the order, and ordered him (1) to reimburse his former
client, Somsamai Singwiset, $246.25 for fees and costs incurred
by her as a result of his inaction in the underlying
representation, (2) to file proof of his reimbursement to
Singwiset within 10 days after September 24, 2012 and (3) to
submit an affidavit demonstrating compliance with Rule 2.16(d) of
the Rules of the Supreme Court of the State of Hawai#i (RSCH)
concerning actions required of a suspended attorney.    Respondent
Highnote has not to date filed any of the above documents.      On
October 16, 2012, the Office of Disciplinary Counsel (ODC) filed
a Verified Bill of Costs, which it served upon Highnote by
regular post at his address in Oceanside, California.     On
December 26, 2012, this court issued upon Highnote an order to
show cause as to why he should not be sanctioned for his failure
to comply with the September 24, 2012 order.   Highnote did not
respond to the December 26, 2012 order and, on January 29, 2013,
this court imposed a $50.00 sanction on Highnote which, to date,
he has not paid.   However, though it is not required by RSCH Rule
2.11, there is no evidence in the record Highnote was served the
order of suspension, the order to show cause, or the order
imposing sanctions, at his California address of which ODC has
knowledge.   It further appears ODC is aware Highnote has not
resided at his HSBA-registered address in Keeau since 2008.
Therefore,
          IT IS HEREBY ORDERED that ODC shall timely file with
this court an affidavit and appropriate accompanying documents,
detailing its attempts to serve the aforementioned three
documents on Highnote at his Oceanside, California, address, by
certified or registered mail.
          DATED:   Honolulu, Hawai#i, March 1, 2013.
                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack



                                 2